DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a notice of allowability for application 16/488385.  Claims 1, 2 and 4-11 are pending.

Information Disclosure Statement
Applicant IDS of 10/13/2020 has been considered.

Allowable Subject Matter
Claims 1, 2 and 4-11 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 the following limitations in combination with other limitations of the claim are not found or made obvious in the art of record; “a claw part is provided on one of the pair of retaining plates that is disposed on a side opposite to the clutch constituent member with respect to the inertia plate, the claw part engaging 2with the first damper spring so as to sandwich the first damper spring between the claw part and the clutch constituent member, and an elongated hole is formed in the inertia plate, the elongated hole extending lengthwise in a peripheral direction of the inertia plate while having the claw part inserted through the elongated hole, wherein the second damper spring of the second damper is disposed between the pair of retaining plates and a driven plate that 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon-Wed 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARK A MANLEY/Primary Examiner, Art Unit 3659